                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          SACV 19-2002 JVS (JDEx)                                      Date   January 13, 2020

 Title             Christone Feltzs v. Cox Communications Cal., LLC et al


 Present: The                    James V. Selna, U.S. District Court Judge
 Honorable
                         Lisa Bredahl                                         Not Present
                         Deputy Clerk                                       Court Reporter
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                          Not Present                                         Not Present

 Proceedings:           [IN CHAMBERS] Order Regarding Motion for Remand

            The Court, having been informed by the parties in this action that they
submit on the Court’s tentative ruling previously issued, hereby rules in accordance
with the tentative ruling as follows:

      Plaintiff Christone Feltzs (“Feltzs”) moved to remand this action pursuant to 28
U.S.C. §1447(c). Mot., Dkt. No. 10. Defendants Cox Communications Cal., LLC and
Cox Communications, Inc. (“Cox”) opposed. Opp’n, Dkt. No. 13. Feltzs replied. Reply,
Dkt. No. 14.

         For the following reasons, the Court DENIES the motion.

                                                    I. BACKGROUND

       On July 26, 2019, Feltzs filed a Complaint against Cox in Orange County Superior
Court, asserting class claims for relief arising out of Feltzs’ employment. Complaint,
Dkt. No. 1-1. The class claims alleged (1) failure to pay wages as a result of “illegal
rounding;” (2) failure to provide meal periods; (3) failure to pay all wages due at
separation; (4) failure to provide accurate wage statements; and (5) unfair competition.
Id. ¶¶ 47-93.

       On October 16, 2019, before Cox responded to the Complaint, Plaintiff filed a First
Amended Complaint to add additional derivative penalty claims under the California
Labor Code Private Attorneys General Act (“PAGA”). FAC, Dkt. No. 1-1, Ex. C. Feltzs
asserted his class claims on behalf of “[a]ll current and former California hourly non-
exempt employees of Defendants for the period of July 25, 2015 through the date of class
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 6
                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.       SACV 19-2002 JVS (JDEx)                           Date   January 13, 2020

 Title          Christone Feltzs v. Cox Communications Cal., LLC et al

certification who provided installation and maintenance services for Defendants as a
Universal Home Technician In-training, Universal Home Technician (“UHT”), Field
Service Technician, Field Service Representative.” Id. ¶ 41. The FAC also alleges three
sub-classes. Id.

       In the FAC, Feltzs alleges that Cox rounded all UHTs’ time entries in a way that
systematically led to shorting employees for their time worked, which resulted in the
UHTs being under compensated for their wages. Id. ¶¶ 30-33, 57. Further, he alleges
that Cox “consistently” failed to provide second meal periods to UHTs who worked more
than 10 hours per day and failed to obtain proper waivers that would allow the UHTs to
waive their right to a second meal period. Id. 34, 67, 69. Third, he asserts that, derivative
of the first two claims, UHTs’ wage statements were inaccurate in violation of Labor
Code section 226(a). Id. ¶ 35. Fourth, he alleges that every UHT whose employment
terminated since July 26, 2016 is entitled to waiting time penalties as a result of the
rounding and second meal period violations. Id. ¶ 36. Fifth, he recasts the
aforementioned Labor Code violations as unfair competition under the Unfair
Competition Law, which can be used to extend the statute of limitations on certain Labor
Code claims. Id. ¶¶ 83-87. Finally, Feltzs asserts his PAGA claim to obtain civil
penalties for the alleged Labor Code violations. Id. ¶ 103.

      On October 21, 2019, Cox filed its Notice of Removal pursuant to 28 U.S.C. §§
1332, 1441(a), and 1446. Not., Docket No. 1. Cox stated that Class Action Fairness Act
(“CAFA”) jurisdiction exists because there is minimal diversity between the parties, there
are 520 putative class members, and the amount in controversy exceeds $5 million based
on timekeeping and payroll records, wage statements, and attorneys’ fees. Id. ¶¶ 19-20.

                                   II. LEGAL STANDARD

       Under 28 U.S.C. § 1441(a), a defendant may remove a civil action from state court
to federal court so long as original jurisdiction would lie in the court to which the action
is removed. City of Chicago v. Int’l Coll. of Surgeons, 522 U.S. 156, 163 (1997).
According to the Ninth Circuit, courts should generally “strictly construe the removal
statute against removal jurisdiction.” Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir.
1992). This “‘strong presumption’ against removal jurisdiction means that the defendant
always has the burden of establishing that removal is proper.” Id. (quoting Nishimoto v.
Federman-Bachrach & Assocs., 903 F.2d 709, 712 n.3 (9th Cir. 1990)).
CV-90 (06/04)                        CIVIL MINUTES - GENERAL                          Page 2 of 6
                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.       SACV 19-2002 JVS (JDEx)                           Date   January 13, 2020

 Title          Christone Feltzs v. Cox Communications Cal., LLC et al

       However, “no antiremoval presumption attends cases invoking CAFA, which
Congress enacted to facilitate adjudication of certain class actions in federal court.” Dart
Cherokee Basin Operating Co., LLC v. Owens, 135 S. Ct. 547, 554 (2014). CAFA
provides district courts with original jurisdiction over any class action in which (1) the
amount in controversy exceeds $5,000,000, exclusive of interest and costs, (2) any
plaintiff class member is a citizen of a state different from any defendant, (3) the primary
defendants are not states, state officials, or other government entities against whom the
district court may be foreclosed from ordering relief, and (4) the number of plaintiffs in
the class is at least 100. 28 U.S.C. §§ 1332(d)(2), (d)(5).

                                      III. DISCUSSION

      Feltzs moves to remand the case on the sole basis that Cox failed to establish by a
preponderance of the evidence that the amount in controversy exceeds $5,000,000 such
that CAFA jurisdiction exists. Mot., Dkt. No. 10 at 1.

       To satisfy the amount in controversy requirement under § 1332, the plaintiff’s
alleged class damages must exceed $5,000,000. 28 U.S.C. § 1332(d). To measure the
amount in controversy, a court must not only assume that allegations of the complaint are
true, but must also assume that a jury will return a verdict for the plaintiff on all claims
made in the complaint. Kenneth Rothschild Trust v. Morgan Stanley Dean Witter, 199 F.
Supp. 2d 993, 1001 (C.D. Cal. 2002). Feltzs did not demand a specific amount of
damages in the state-court Complaint. In such a situation, “where it is unclear or
ambiguous from the face of a state-court complaint whether the requisite amount in
controversy is pled . . . . [courts] apply a preponderance of the evidence standard.”
Guglielmino v. McKee Foods Corp., 506 F.3d 696, 699 (9th Cir. 2007) (citing Sanchez v.
Monumental Life Ins. Co., 102 F.3d 398, 404 (9th Cir. 1996)). Moreover, the “defendant
must do more than point to a state law that might allow recovery above the jurisdictional
minimum,” and “must submit ‘summary-judgment-type evidence’ to establish that the
actual amount in controversy exceeds” the jurisdictional amount. Kenneth Rothschild
Trust, 199 F. Supp. 2d at 1001 (citing Singer v. State Farm Mut. Auto. Ins. Co., 116 F.3d
373, 377 (9th Cir. 1997)). The defendant “cannot speculate,” but this burden is “not
‘daunting’” and does not require that defendant “research, state, and prove the plaintiff’s
claims for damages.” Coleman v. Estes Express Lines, Inc., 730 F. Supp. 2d 1141, 1148
(C.D. Cal. 2010) (internal quotation marks and citation omitted). The defendant’s
evidence must establish “that it is ‘more likely than not’ that the amount in controversy
CV-90 (06/04)                        CIVIL MINUTES - GENERAL                          Page 3 of 6
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       SACV 19-2002 JVS (JDEx)                                  Date    January 13, 2020

 Title          Christone Feltzs v. Cox Communications Cal., LLC et al

exceeds that amount.” Sanchez, 102 F.3d at 404.

      If the defendant meets this burden, then the burden shifts to the plaintiff, who must
“show, as a matter of law, that it is certain he will not recover the jurisdictional amount.”
Kenneth Rothschild Trust, 199 F. Supp. 2d at 1001 (citing De Aguilar v. Boeing Co., 47
F.3d 1404, 1411 (5th Cir. 1995)).

       Feltzs contends that Cox’s calculations are wholly based on speculation and fail to
meet its burden to prove that the Court has jurisdiction over the case. First, Feltzs argues
that Cox has not provided evidence to support its assumption that the class size is 520
individuals. Mot. at 4. Second, Feltzs argues that Cox provides no evidence to support
its calculations regarding illegal rounding damages. Id. at 4-5. Third, Feltzs argues that
the Notice of Removal “improperly uses an unsupported assumption of 100% violation
rate,” when the Complaint merely alleged that Cox “consistently” failed to provide meal
breaks. Id at 5-6. Fourth, Feltzs argues that Cox has failed to provide evidence to
support its determination of the average wages of individuals at the time of termination,
and whether that rate included overtime. Id. at 6. Finally, Feltzs contends that the
attorneys’ fee figure is based on speculative underlying damage calculations. Id. at 7.

       Cox submitted the declaration of Kimberly Bronk, the employee who gathered the
data used in Cox’s analysis of the amount in controversy. Bronk Decl., Dkt. No. 13-2.
Bronk’s declaration establishes her method for analyzing Cox’s timekeeping and payroll
data, and states in relevant part:

         3.      The data reflects that 539 unique individuals worked in a Universal Home
                 Technician (“UHT”) job title in California at some point between July 26,
                 2015 and September 13, 2019.

         5.      There were 173,670 cases where an employee worked more than 10 hours of
                 compensable time in a single workday. The total number of work shifts,
                 including those of 10 hours of less, is 231,361.1


         1
         Cox “[a]ssum[es] conservatively that the rounding of UHTs’ time led to employees being
systematically underpaid at the rate of just two minutes per shift, which would translate into an
underpayment of 7,712 hours for the relevant period.” Opp’n at 4.
CV-90 (06/04)                           CIVIL MINUTES - GENERAL                                Page 4 of 6
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       SACV 19-2002 JVS (JDEx)                                  Date   January 13, 2020

 Title          Christone Feltzs v. Cox Communications Cal., LLC et al

         6.      The average hourly rate each UHT had on the date of the time punches at
                 issue was $31.73 per hour.2

         7.      72 individuals worked as UHT’s in California in the relevant period
                 terminated their employment, and the final, average pay rate for these 72
                 individuals is $28.38 per hour.

         8.      Payroll data showed a total of 10,122 pay periods for 390 UHT’s.

Id. ¶¶ 3-8.

       Cox argues that it has met its evidentiary burden of showing that the amount in
controversy exceeds $5,000,000 by a preponderance of the evidence. It points out that
Bronk’s declaration provides evidence regarding how it calculated damages for the time
rounding claim, denial of meal periods, inaccurate wage statements, waiting time
penalties, and attorneys’ fees. Opp’n, Docket No. 13 at 4-7. Multiplying the number of
shifts by the noted pay rates and penalties, and adding attorneys’ fees, yields an amount
in controversy of $9.3 million. Id. at 8.

       Taking just one claim as an illustrative example, Cox provides reasonable
assumptions regarding damages for denial of second meal periods. Id. at 4-5. Cox points
out that Feltzs asserts that putative class members “consistently worked over ten (10)
hour shifts without a second meal period due to Defendants’ policy of discouraging,
dissuading and/or impeding Plaintiff and the Class members from taking a meal period.”
FAC ¶ 67 (emphasis added). Cox interprets this allegation to mean that employees who
worked more than 10 hours in a day were always illegally deprived of a second meal
period, pursuant to California labor law. Opp’n at 5. Based on this assumption, Cox uses
timekeeping records, which reveal that the putative class “worked a total of 173,670
workdays where a UHT recorded more than 10.00 work hours in a single day, with the
average hourly wage of employees on these shifts being $31.73,” and “[a]ssuming
damages of one hour of pay for each of these shifts, the total would be $5,510,549.” Id.

         The Court finds that Cox has met its burden of proof by the preponderance of the

         2
          At that rate, Cox assumes that the potential damages would be $244,701 plus an equal amount
in liquidated damages for a total of $489,402. Opp’n at 4.
CV-90 (06/04)                           CIVIL MINUTES - GENERAL                               Page 5 of 6
                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.       SACV 19-2002 JVS (JDEx)                                     Date     January 13, 2020

 Title          Christone Feltzs v. Cox Communications Cal., LLC et al

evidence. Cox’s amount in controversy is supported by reasonable assumptions, as laid
out in the Bronk declaration. See Arias v. Residence Inn by Marriott, 936 F.3d 920, 927
(9th Cir. 2019) (explaining that “assumptions made part of the defendant’s chain of
reasoning need not be proven; they instead must only have ‘some reasonable ground
underlying them.’”); see also Ibarra v. Manheim Investments, Inc., 775 F.3d 1193, 1197-
99 (9th Cir. 2015). Cox cites to Feltzs’ FAC, where necessary, to explain its assumptions
– e.g., Cox takes the word “consistently” in the allegation regarding meal periods and
explains how that supports a 100% violation assumption. Feltzs argues that allegations of
“consistently” are not reasonable to establish a 100% violation rate. Reply at 1, 3-4.
While district courts in the Ninth Circuit appear divided on what an appropriate assumed
violation rate should be under similar factual scenarios, the Court finds that Cox’s
calculation of an 100% rate for the second meal period claim is reasonable in light of the
allegations in the Complaint.

      Accordingly, the Court finds that Cox has satisfied the amount in controversy
requirement for exercising CAFA jurisdiction and denies the motion to remand.

                                     IV. CONCLUSION

         For the foregoing reasons, the Court DENIES the motion.


                 IT IS SO ORDERED.




                                                                                             :      0

                                                     Initials of Preparer      lmb




CV-90 (06/04)                        CIVIL MINUTES - GENERAL                                      Page 6 of 6
